Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Amendment to claim 13 filed 7/25/22 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, it recites the limitation "the identification element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2016/0262028, hereinafter “Reddy”) in view of Kallman et al. (US 10,448,711, hereinafter Kallman) and Mackie et al. (US 20160041531 A1, hereinafter “Mackie”) .
Regarding claim 13, Reddy discloses a method comprising: activating a detector of a watch (62A, 62B) in response to a band coming in contact with a housing of a watch (elements 66 and 64); detecting, with the detector, an identification element of the band while the band is in contact with the watch (66) ; and determining whether to execute an action based on the identification element, [0020]-0025],[0040],[0041][0056].  
Reddy does not disclose sensing an insertion of a lug into a channel of a housing of a watch; the contact of the band is insertion of a lug of a band into a channel of a housing of the watch.
Kallman teaches a watch comprising: a housing (120) defining a channel (128); a lug of the band is inserted into the channel of the housing; sensing an insertion of a lug into a channel of a housing of a watch, see col. 7 line 51-col. 8 line 42. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy as suggested by Kallman because doing so allows to securely fasten the watch band to the housing.
Reddy and Kallman do not explicitly disclose steps of detecting that the watch is being worn after a period of not being worn and activating a detector of the watch in response to a detection that the watch is being worn after the period of not being worn.  
	Mackie teaches detecting whether a watch is being worn or not being worn (par. 0115), therefore detecting a watch is being worn after a period of not being worn when that is the case, and activating a detector of the watch in response to the detection that the watch is being worn after the period of not being worn (par. 0115) (equivalent to powering off/suspending one or more functions of the biofeedback watch when the watch is not worn, such features including detection features (par. 0085)).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reddy and Kallman to include the feature of Mackie of detecting whether the watch is being worn after a period of not being worn, be that by an external capacitive sensor as done by Mackie or another sensor of similar function, and to activate a detector when worn after not being worn (and in the inverse suspend the detector operation when not worn after being worn) for the benefit it provides in preserving power/batter life of the watch and avoiding unnecessary functions when not being worn.  
Regarding claim 17, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein determining the action based on the identification element comprises: transmitting, from the watch, the identification element to an external device; and receiving, at the watch, the action from the external device, see Reddy [0044]-[0047] (i.e. testing material compatibility with signal strength interoperability tests to ensure other transactions may be able to optimally be performed)
	Regarding claim 18, Reddy and Rothkopf as described in the paragraphs above further disclose the method, further comprising: transmitting, from the watch, the identification element to an external device; and receiving, at the watch, an authorization from the external device, wherein executing the action is after receiving the authorization, Reddy [0044]-[0047] (i.e. testing material compatibility with signal strength interoperability tests to ensure other transactions may be able to optimally be performed)
Regarding claim 19, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein executing the action comprises changing a setting of the watch, Reddy [0020]-[0025],[0056].  
Regarding claim 20, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein executing the action comprises launching an application from a memory of the watch, Reddy [0042]-[0053]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Kallman and Mackie as applied to claim 13 above, and in further view of Armstrong (US 2016/0026215).  
Regarding claim 14, Reddy and Kallman describe the method as described in the paragraphs above including detecting the identification element comprises detecting the identification element as the lug is inserted into the channel, see Kallman col. 7 line 51-col. 8 line 42.
Reddy and Kallman do not disclose the method wherein detecting the identification element comprises detecting each of multiple magnets of the identification element as the lug is inserted into the channel.
Armstrong teaches that it is known in the art instead of purely electrical contacts to use a plurality of magnets with magnets on the detector side wherein the device detects each of multiple magnets as the portion is inserted into the band, see elements 245, 265, 140, 160, [0031]-[0036].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy and Kallman to include magnets on the lug as part of the identification element as suggested by Armstrong because doing so allows the device to further be secured through a magnetic coupling instead of a merely physical connection.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Kallman and Mackie as applied to claim 13 above, and in further view of Martin (US 20180059714 A1, hereinafter “Martin”).  
Regarding claim 15, Reddy and Kallman describe the method as described in the paragraphs above
Reddy and Kallman do not disclose the method wherein detecting the identification element comprises: emitting light from the watch, wherein the identification element reflects the light; and capturing, with the watch, the light reflected from the identification element
Martin teaches a method, wherein detecting the identification element comprises: emitting light from the watch, wherein the identification element reflects the light; and capturing, with the watch, the light reflected from the identification element,  (110) [0029]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy and Kallman as suggested by Martin because substituting one known means of wireless communication for another provides the predictable result that the detector will be able to process the information from the identification element.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy  in view of Kallman and Mackie as applied to claim 13 above, in further view of Bricken et al. (US 20170303646 A1, hereinafter “Bricken”).
Regarding claim 16, Reddy and Kallman discloses the method, wherein the identification element corresponds to a color of the band, see Reddy [0004].[0039]-[0041],
Reddy and Kallman does not disclose the action is changing a feature on the display to include the color.
Bricken teaches a wearable device which comprises a display, the characteristic of the band is a color of the band, and the action is charging a feature on the display of include the color to match the material color of an article worn by the user [0059],[0060],[0150].
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have the display of Reddy and Kallman change colors as described as suggested by Bricken because doing so allows the user to customize the display of the device to any band material that the user is currently wearing.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/22, with respect to claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 7 and 11 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-4 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor reasonably suggest a system comprising: an identification element positioned on the lug to be aligned with the detector of the watch as the lug is inserted into the channel of the housing, wherein the identification element comprises magnets arranged across the lug, each of the magnets have a corresponding north-south orientation, the detector is a magnetic field sensor configured to detect each of the magnets as the lug of the band is inserted into the channel, and the identification element corresponds to a characteristic of the band and is distinct from a different identification element of a different band in combination with the remaining limitations of the claims.
The closest prior art is Reddy, Kallman, and Armstrong. While the prior art in general discloses an identification element positioned on the lug (Reddy 66; Kallman 112; Armstrong 140, 160), the identification element comprises magnets arranged across the lug (Reddy 66; Armstrong 245;265) and a detector (Reddy 62A;62B; Kallman 122; Armstrong 140;160) where the detector detects the magnets as the magnets are inserted into the channel with the corresponding magnetic electric contacts of the detector in the lug and the identification element corresponds to a characteristic of the band and is distinct from a different identification element of a different band [0020]-[0025],[0040],[0041][0056], the prior art does not teach or reasonably suggest the identification element comprises magnets arranged across the lug, each of the magnets have a corresponding north-south orientation, and the detector is a magnetic field sensor configured to detect each of the magnets as the lug of the band is inserted into the channel. The description of this feature is further disclosed in [0051] of applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art does not teach nor reasonably suggest a watch comprising the limitation of a processor configured to detect, with the light source and photodetector for capturing light, an identification element of a band when a lug of the band is inserted into the channel of the housing, wherein the identification element is a marking on a surface of the lug, and the marking reflects light that is outside the visible spectrum.
The closest prior art is Rothkopf (US 2016/0058375), Reddy, and Martin which together provide for a housing, a channel, a processor, a lug inserted into the channel, a detector in a position consistent with the channel, and a processor configured to detect with the detector and determine whether to execute an action based on the detection of an identification element.  Martin further suggests a detector comprising a light source for emitting light onto an element with non-visible light such as RF and IR.  However, this does not disclose the limitation for detecting the identification element when it is a mark on the surface of the lug, and no additional prior art provides a teaching/motivation to meet this limitation.  
Claim 11 depends from Claim 7 and thus would be allowable therein.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (WO 2015192580 A1) discloses a smart watch with an automatic wearing and removal function with a monitoring apparatus capable of detecting a starting condition of the strap being worn and turning the electromagnet device off and activating the mechanical transmission so that the strap automatically opens and retracts.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844 

/EDWIN A. LEON/Primary Examiner, Art Unit 2833